Citation Nr: 1635022	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-34 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North East Consolidated Patient 
Account Center (NECPAC) in Lebanon, Pennsylvania


THE ISSUES

1.  Whether a debt resulting from charges for medical services received at a Department of Veterans Affairs Medical Center was validly created.

2.  Entitlement to a waiver of recovery of a debt incurred for medical services.


REPRESENTATION

Appellant represented by:	Esther Adzhiashvili, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to August 1968.

The matter comes before the Board of Veterans' Appeals (Board) from determinations of the Department of Veterans Affairs (VA) North East Consolidated Patient Account Center that the debt created was valid, and a determination of the Medical Care Collection Fund Hearing Committee within the New York Harbor Healthcare System that entitlement to a waiver was not warranted.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record does not contain sufficient information to allow the Board to make a fully informed decision on the Veteran's appeal-in particular, on the issue of whether the debt at issue was validly created.  

While the record contains information regarding the amount of the various charges and payments applied to the Veteran's account during the relevant period, it does not contain information explaining each of the charges for medical or prescription services.  While the Veteran previously made a request under the Freedom of Information Act, 5 U.S.C.A. § 552 (West 2014), VA's response to that request did not satisfy its duty to assist the Veteran in obtaining records that are in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2) (2015).  Of note, nothing in the record indicates that any attempts were made to correlate the list of charges provided with records of the contemporaneous medical treatment provided at VA facilities during the period on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Direct the relevant Freedom of Information Act (FOIA), 5 U.S.C.A. § 552 (West 2014), Officer to make further efforts to verify the charges that are alleged to be the basis for the Veteran's indebtedness.  This specifically includes providing full descriptions of the services or prescriptions filled, or relevant billing codes with an explanation of each and every code used.  Provide the FOIA Officer with access to the Veteran's VA medical records dated from January 1, 2002, to December 31, 2015.  The FOIA Officer should then correlate information in the medical records with information in the Veteran's account history.  If the FOIA Officer cannot locate such records, the FOIA Officer must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The FOIA Officer must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Prepare a full memorandum verifying (1) when the Veteran was first informed by VA that the debt for medical services was first created; (2) when the Veteran was first informed by VA that the debt was re-established; and (3) when the Veteran was first informed by VA that the debt was being referred to the Department of Treasury for offset purposes.  Identify and provide the documentation that supports these findings.

3.  Ask the Veteran to submit evidence corroborating his claims regarding the amount of his income during the relevant period.  Inform the Veteran that supporting documents may include, but are not limited to, the submission of pertinent bank records, court statements or orders, tax filings, loan or mortgage agreements, Social Security Administration earnings reports, etc. 

4.  Rescan the documents in the Veteran's Veterans Benefits Management System electronic claims file.  All attempts to rescan the illegible documents should be documented and associated with the Veteran's VBMS claims file.  

5.  After the development requested has been completed, ensure there has been complete compliance with the directives of this REMAND.  If any directive has not been fully completed, implement corrective procedures at once.  

6.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case that discusses the regulations applicable to the issues of whether the debt at issue was validly created, and whether entitlement to a waiver is warranted under the standard of equity and good conscience.  Allow the appropriate time for a response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




